Citation Nr: 0003889	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-46 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
on a direct basis, or alternatively, as a manifestation of an 
undiagnosed illness.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis, or alternatively, as 
a manifestation of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1990 to July 
1991 with service in Southwest Asia during the Persian Gulf 
War from September 1990 to May 1991.  She also had periods of 
active duty for training in the 1980's.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection on various 
claims, to include migraine headaches, tinnitus and stress.  
In a Form 9 filing dated in October 1994, the appellant 
limited her appeal to the issues of service connection for 
migraine headaches, tinnitus and stress depression.  In a 
Form 21- 4138 filing dated in August 1995, she requested 
consideration of service connection migraine headaches and 
depression as manifestations of an undiagnosed illness 
related to her period of active service in the Persian Gulf.  
This theory of causation, which has been addressed by the RO 
in subsequent rating decisions, may be properly considered 
along with the claims on appeal.  See generally Ashford v. 
Brown, 10 Vet.App. 120, 123 (1997).  Therefore, the Board has 
rephrased the issues listed on the title page in order to 
more properly reflect the claims on appeal.

The Board notes that, in a rating decision dated in August 
1995, the RO denied the appellant's claim for service 
connection for posttraumatic stress disorder (PTSD).  The 
appellant has not initiated an appeal with regard to this 
decision.  Accordingly, the Board will limit this decision to 
her claim for service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  The appellant has presented competent lay and medical 
evidence that her pre- existing headache disorder increased 
in frequency and severity during service.

2.  The appellant's claim for service connection for migraine 
headaches is plausible, and VA has a further duty to assist 
her in the development of her claim.

3.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's bilateral intermittent 
tinnitus and her active service.

4.  The appellant's claim for service connection for tinnitus 
is not plausible.

5.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's acquired psychiatric disorder, 
variously diagnosed as dysthymic disorder, depression and 
major depression, and active service.

6.  The appellant's complaint of depression, decreased 
memory, alienation, being misunderstood, short temper, 
worrying and poor functioning are attibuted to a diagnosed 
psychiatric disorder.

7.  The appellant's claim for service connection an acquired 
psychiatric disorder on a direct basis, or alternatively, as 
a manifestation of an undiagnosed illness is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches is well grounded, and VA has a further 
duty to assist the appellant in the development of her claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded, and there is no further duty 
to assist the appellant in the completion of her application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder on a direct basis, or 
alternatively, as a manifestation of an undiagnosed illness 
is not well grounded, and there is no further duty to assist 
the appellant in the completion of her application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection - migraine headaches

The appellant contends, in essence, that her pre- existing 
headache disorder underwent a permanent increase in severity 
during active service.  In this respect, she admits to a pre- 
service history of 1 to 2 headaches per month which were 
occasional relieved by aspirin.  During service, her 
headaches increased in both frequency and intensity resulting 
in continuous treatment with prescriptive medications to 
varying degrees of success.  She currently reports weekly 
incapacitating migraine- type headaches which she treats with 
Somatotropin injections.

The appellant first reported the existence of "frequent" 
headaches on her reserve enlistment examination dated in 
August 1980.  She also noted a history of "frequent" 
headaches on reserve examinations dated in January 1981 and 
February 1986.  At the time of her February 1986 examination, 
she reported that her headaches occurred "about twice a 
month" and that she obtained "occ[assional] relief from 
aspirin."  On her permanent change of station (PCS) 
examination dated in September 1990, she again reported a 
history of "frequent" headaches treated with aspirin.  All 
of the above examinations, however, indicated "normal" 
clinical evaluations of the head and neurologic systems. 

Service medical records first show treatment for "mixed' 
headache disorder, treated with Tylenol, in October 1990.  
She underwent a one- day hospitalization in November 1990 due 
to severe vascular headaches which, she reported, had 
increased in frequency since her deployment to the Persian 
Gulf and were only relieved by sleep.  She was prescribed 
Elavil at this time.  A contemporaneously conducted 
ophthalmology examination was within normal limits.  In April 
1991, she reported that the frequency of her headaches had 
increased from 1 per month to 1 per week in the previous 
seven months.  At that time, the examiner noted her 14- year 
history of headaches treated with Cafergot, Fiorinal and 
Tylox (her most recent script).  She was referred for a 
neurology consult to assist with her headache management.  A 
June 1991 neurological evaluation, which included a 
computerized tomography (CT) scan of the head, was 
essentially unremarkable.  On her discharge examination, 
dated in May 1991, she reported an in- service history of 
"frequent and severe headache[s]" being treated with Elavil 
which eased the frequency but not the pain.

Post- service, the appellant received VA and private clinical 
treatment for continued complaint of headaches.  Clinical 
notes from Glen A. Gabrielson, M.D., show treatment for 
headaches, and note the appellant's report that her migraines 
had improved with Elavil treatment in Saudi Arabia.  VA 
clinical records also show complaint of migraine headaches.  
On VA general medical examination, dated in December 1994, 
the appellant reported treating her weekly incapacitating 
migraine- type headaches with Somatotropin injections.  On VA 
Persian Gulf War Clinic Consultation, dated in April 1995, 
she reported a pre- service history of well- controlled 
headaches which underwent a worsening in pattern during 
service.

Based upon the above, the Board finds that the evidence of 
record clearly establishes that the appellant suffered from a 
headache disorder, manifested by 1 to 2 headaches per month, 
prior to her entrance into active duty in 1990.  In this 
respect, the appellant noted such a history on military 
examinations in 1980, 1981, 1986 and 1990.  See Arms v. West, 
12 Vet.App. 188, 198 (1999) (laypersons may provide probative 
evidence regarding conditions capable of observation or 
within the realm of lay knowledge).  Additionally, service 
medical records consistently note a long- standing history of 
headache disorder which pre- existed service.  See 38 C.F.R. 
§ 3.304 (1999).  Thus, the question to be decided upon appeal 
is whether her pre- existing headache disorder was aggravated 
during active service.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1999).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

On the basis of the record pertaining to the headaches prior 
to, during and subsequent to military duty, the Board notes 
that the record clearly documents the appellant's complaint 
of headaches of increased frequency during her overseas 
service in Southwest Asia.  See Arms, 12 Vet.App. 188, 198 
(1999).  Her pre- service treatment regimen, which consisted 
solely of aspirin for relief, developed into continuous 
treatment with prescriptive medications.  Post- service, her 
headache disorder appears to have essentially remained 
unchanged since service, if not worsened.  She currently 
treats her headache disorder, manifested by weekly 
incapacitating migraine- type headaches, with Somatotropin 
injections.  Based upon the above, the Board finds that the 
appellant has presented sufficient lay and medical evidence 
to support her claim that her pre- existing headache disorder 
was aggravated during service.  

However, the Board also notes that an in- service neurology 
consultation, which included CT scan of the head, indicated 
"normal" clinical findings.  As addressed in the remand 
appended to this decision, the Board is of the opinion that 
VA neurologic examination is necessary in order to determine 
whether the appellant's headache disorder underwent a 
permanent worsening during service.

II.  Service connection - tinnitus

The appellant next contends that her intermittent bilateral 
tinnitus first began during active service.  In making a 
claim for service connection, she has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, she must present 
a claim which is not inherently implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to her claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which she 
is seeking benefits.  Review of her May 1993 VA audio 
examination report reveals a diagnosis of bilateral 
intermittent tinnitus.  Thus, she has satisfied the first- 
prong of the Caluza requirements by presenting competent 
medical evidence of a current disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of tinnitus.  In fact, 
she denied complaint of tinnitus during an audiological 
evaluation dated on May 28, 1991.  For the limited purposes 
of a well grounded analysis, however, the Board will presume 
the truthfulness of her assertions that she experienced 
ringing in the ears during service, as required by King v. 
Brown, 5 Vet.App. 19, 21 (1993).  See Arms, 12 Vet.App. at 
198.

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
tinnitus is not well grounded as she has failed to satisfy 
the third Caluza requirement.  The record first reveals a 
diagnosis of bilateral intermittent tinnitus on her 1993 VA 
audio examination report.  At that time, she reported that 
the "onset of tinnitus was a number of years ago, however, 
she has noticed the tinnitus much more since her return from 
Saudi Arabia."  During a June 1993 audio- ear disease 
examination, she again reported the existence of intermittent 
tinnitus primarily involving the left ear.  There is, 
however, no medical evidence of a causal relationship between 
her intermittent bilateral tinnitus and her military service.  
In the absence of such a nexus opinion, her bare allegations 
that the ringing in her ears began in service, in and of 
themselves, are insufficient to well ground her claim.  Wade 
v. West, 11 Vet.App. 302 (1998).

Accordingly, the Board must deny the appellant's claim of 
service connection for tinnitus as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

III.  Service connection - acquired psychiatric disorder

The appellant contends, in essence, that she manifests an 
acquired psychiatric disorder which was incurred or 
aggravated during active service.  In the alternative, she 
claims that her psychiatric symptoms result from the 
manifestation of an undiagnosed illness causally related to 
her service in Southwest Asia during the Persian Gulf War.

Records related to the appellant's reserve duty in 1980, 1981 
and 1986 are negative for complaint, treatment or diagnosis 
of an acquired psychiatric disorder.  Service medical records 
covering her period of active duty from August 1990 to July 
1991 are also negative for treatment or diagnosis of an 
acquired psychiatric disorder.  However, in a May 1991 Desert 
Storm/ Desert Shield deployment questionnaire, she did 
respond affirmatively to symptoms of nightmares, sleeping 
difficulty and recurring thoughts.  On her separation 
examination, dated in May 1991, she also complained of 
"depression or excessive worry."  She also noted a history 
of treatment for "manic depression" at Hillcrest Hospital 
in Birmingham, Alabama in 1987.  Nonetheless, psychiatric 
examination indicated a "normal" clinical evaluation of her 
psychiatric status.

Private clinical records from Dr. Gabrielson, dated from 
November 1991 to November 1992, are negative for complaint, 
treatment or diagnosis of an acquired psychiatric disorder.  

On VA mental disorders examination, dated in May 1993, the 
appellant complained of problems related to the normal 
stresses of daily living, but denied any mental or emotional 
problems.  Her primary complaints concerned her physical 
ailments.  Mental status examination found no objective 
evidence of any mental or emotional disorder.  A June 1993 
Persian Gulf Examination first records a "possible" 
diagnosis of PTSD.   A VA outpatient treatment record, dated 
in July 1993, recorded a diagnosis of dysthymic disorder.  At 
that time, she reported that, in approximately May of 1991, 
her brother had stolen money from her bank account and her 
fiancé was killed in a motor vehicle accident.  Since that 
time, she reported problems with decreased social activities, 
increased consumption of alcohol, arguments, sleeping 
difficulties, fatigue and crying spells.  She further 
reported problems with her supervisors during her tour of 
duty in the Persian Gulf, and a previous history of 
hospitalization for an overdose in 1988.

On VA PTSD examination, dated in December 1994, the appellant 
further reported symptoms of dreaming and crying spells 
during her tour of duty in the Persian Gulf.  She indicated 
that her boyfriend had left her while overseas, and that he 
was killed in a motor vehicle accident shortly after his 
return.  She had not dated or held steady employment since 
her return.  Her complaints included depression since 1991, 
decreased memory, alienation, being misunderstood, short 
temper, worrying and poor functioning.  On mental status 
examination, she manifested a sad effect with pessimistic 
outlook at future, very poor self- esteem, easy irritability, 
markedly diminished interest in pleasurable and other 
activities, anxious over eating with guilt and feelings of 
worthlessness.  Mental status examination indicated a 
diagnosis of chronic, major depression.  A December 1994 VA 
examination indicated a diagnosis of PTSD with depression.  
An April 1995 VA Persian Gulf War Clinic Consultation 
indicated a diagnosis of depression.

As stated above, service medical records are negative for 
treatment or diagnosis of an acquired psychiatric disability.  
She did voice complaint of nightmares, sleeping difficulty, 
recurring thoughts and "depression or excessive worry" 
prior to her discharge, but a contemporaneous examination 
indicated a "normal" clinical evaluation of her psychiatric 
status.  Similarly, private clinical records from Dr. 
Gabrielson covering the time period from November 1991 to 
November 1992, as well as a May 1993 VA mental disorders 
examination, are negative for a diagnosis of an acquired 
psychiatric disability. 

Rather, VA clinical records first record a diagnosis of 
"possible" PTSD in June 1993.  In July 1993, she was first 
given a clear diagnosis of dysthymic disorder.  Thereafter, 
she has been ascribed diagnoses which included chronic major 
depression, PTSD with depression and depression.  The Board 
notes, however, that her formal VA PTSD examination, dated in 
December 1994, was negative for a diagnosis of PTSD.  In any 
event, her variously diagnosed psychiatric disorder was first 
diagnosed approximately two years following her discharge 
from service.  She is of the opinion that her psychiatric 
problem had its onset in service.  However, there is no 
competent medical evidence which links her variously 
diagnosed psychiatric disorder to her active service.  See 
Savage v. Gober, 10 Vet.App. 488 (1997)(a well grounded claim 
requires more than bare assertions of relating claimed in- 
service symptomatology to a medical diagnosis rendered many 
years thereafter).  In the absence of such medical opinion, 
the Board finds that her claim for direct service connection 
for an acquired psychiatric disorder must be denied as not 
well grounded.  Edenfield, 8 Vet.App. 384 (1996).

As indicated above, the appellant argues in the alternative 
that her symptoms of depression, sadness, memory loss, 
concentration difficulty, anger and irritation are 
manifestations of an undiagnosed illness related to her 
service in Southwest Asia during the Persian Gulf War.   
Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA 
shall pay compensation to a Persian Gulf War veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), provided that the 
disability becomes manifest to a degree of 10 percent or more 
prior to December 31, 2001, and assuming that such disability 
cannot otherwise be attributed to any known clinical 
diagnosis.  The signs and symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, skin problems, headache, joint and 
muscle pain, abnormal weight loss, menstrual disorders, sleep 
disturbances and signs or symptoms involving the neurologic, 
neuropsychological, respiratory, gastrointestinal and 
cardiovascular systems.  38 C.F.R. § 3.317(b) (1999).

As reflected on her December 1994 VA PTSD examination, the 
appellant's complaints of depression, decreased memory, 
alienation, being misunderstood, short temper, worrying and 
poor functioning have been attibuted to her chronic major 
depression.  A July 1993 VA outpatient report attributed 
similar symptoms to a diagnosis of dysthymic disorder.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not for application because her symptoms 
are related to a diagnosed psychiatric disorder.

IV.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application with respect to her claims for 
service connection for tinnitus and an acquired psychiatric 
disorder.  In this respect, the RO has issued a Statement of 
the Case and subsequent Supplemental Statements of the Case 
which have notified her of the reasons and basis for the 
denial of her claims.  Additionally, the RO has obtained all 
available private and VA treatment records identified by her 
as relevant to her claim.  The Board discerns no additional 
sources of relevant information which may be obtained 
concerning the present claim.  Accordingly, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been met.  See generally Wood v. Derwinski, 1 Vet.App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).


ORDER

The claim of entitlement to service connection for migraine 
headaches is well grounded.  To this extent only, the appeal 
is granted.

The claim for service connection for tinnitus is denied as 
not well grounded.

The claim for service connection for an acquired psychiatric 
disorder on a direct basis, or alternatively, as a 
manifestation of an undiagnosed illness is denied as not well 
grounded.


REMAND

As the claim of claim of entitlement to service connection 
for migraine headaches is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to her claim.  See Morton, 12 Vet.App. at 486 
(1999).  Based upon the particular facts of this claim, the 
Board is of the opinion that further evidentiary development 
is necessary.  In this respect, the appellant should be 
afforded VA neurologic examination, conducted with benefit of 
review of the claims folder, in order to determine whether 
her headache disorder underwent a permanent worsening during 
active service.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's current 
private and VA medical treatment records and 
associate those records with the claims folder.

2.  The appellant is hereby informed of her right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be scheduled for VA neurologic 
examination in order to determine the nature and 
etiology of her headache disorder.  The examiner 
should review the contents of the claims file, and 
obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion on the following questions: 1) 
What is the diagnosis, or diagnoses, of the 
appellant's headache disorder; (2) Is it at least 
as likely as not that any headache disorder 
underwent a permanent increase in severity in 
service that was beyond the natural progress of 
the disorder?  The examiner must provide a 
rationale for the opinions expressed.  The claims 
folder and a copy of this remand should be made 
available to the examiner.

4.  The appellant is hereby advised that, in the 
event she fails to report for a scheduled VA 
examination without good cause, her original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for migraine headaches on 
the merits with consideration given to all of the 
evidence of record and any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and her representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

